Exhibit 10.24

 

EXECUTIVE COMPENSATION AGREEMENT

THIS EXECUTIVE COMPENSATION AGREEMENT (“Agreement”) is executed as of this 16th
day of September, 2019, by and between Kohl’s Department Stores, Inc. (the
“Company”) and Paul Gaffney (“Employee”).

RECITALS

Employee is employed as the Senior Executive Vice President, Chief Technology
Officer and is a valuable employee of the Company. The Company and Employee
believe it is in their best interests to make provision for certain aspects of
their relationship during and after the period in which Employee is employed by
the Company.

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Employee (individually, a “Party” and collectively the “Parties”), the Parties
agree as follows:

ARTICLE I

DEFINITIONS

1.1“Board” shall mean the Board of Directors of the Company.

1.2“Cause” shall mean any of the following:  

(a)Employee’s failure to substantially perform Employee’s duties after a written
demand for performance is delivered to Employee that specifically identifies the
manner in which the Company believes that Employee has not substantially
performed his/her duties, and (i) Employee has failed to demonstrate substantial
efforts to resume performance of Employee’s duties on a continuous basis within
thirty (30) days after receiving such demand; or (ii) such failure to
substantially perform, if previously cured, has recurred; provided, however,
that failure to meet sales or financial performance objectives, by itself, will
not constitute “Cause;”

(b)Employee’s failure to substantially comply with any written rules,
regulations, policies, or procedures of the Company, including but not limited
to the Company’s anti-harassment policies and the “Kohl’s Code of Ethics,” in
any case, which is materially injurious to the reputation and/or business of the
Company;

(c)Any dishonest or fraudulent act or omission willfully engaged in by Employee
in the course of performance of Employee’s duties for the Company.  The term
“willfully” as used herein means any act or omission committed in bad faith or
without a reasonable belief that the act or omission was in the best interest of
the Company;

(d)Any material breach by Employee of Articles III, IV, V, VI, VII, or VIII,
below;

(e)Employee’s commission of a crime, the circumstances of which are
substantially related to Employee’s duties or responsibilities for the Company;
or

 

--------------------------------------------------------------------------------

 

(f)Engagement by Employee in any illegal conduct in the course of Employee’s
duties for the Company, or conduct that is, in the reasonable opinion of the
Board, materially injurious or detrimental to the substantial interests or
reputation of the Company.

1.3“Change of Control” means the occurrence of any of the following:  

(a)the acquisition (other than from the Company) by any person, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (“Exchange Act”)), other than the Company, a subsidiary
of the Company or any employee benefit plan or plans sponsored by the Company or
any subsidiary of the Company, directly or indirectly, of beneficial ownership
(within the meaning of Exchange Act Rule 13d-3) of thirty-three percent (33%) or
more of the then outstanding shares of common stock of the Company or voting
securities representing thirty-three percent (33%) or more of the combined
voting power of the Company’s then outstanding voting securities ordinarily
entitled to vote in the election of directors unless the Incumbent Board
(defined below), before such acquisition or within thirty (30) days thereafter,
deems such acquisition not to be a Change of Control;  

(b)individuals who, as of the date of this Agreement, constitute the board of
directors of the Company (as of such date, “Incumbent Board”) ceasing for any
reason to constitute at least a majority of such board of directors of the
Company; provided, however, that any person becoming a director subsequent to
the date of this Agreement whose election, or nomination for election by the
shareholders of the Company, was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board shall be for purposes of this
Agreement, considered as though such person were a member of the Incumbent Board
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest which was
(or, if threatened, would have been) subject to Exchange Act Rule 14a-12(c);  

(c)the consummation of any merger, consolidation or share exchange of the
Company with any other corporation, other than a merger, consolidation or share
exchange which results in more than sixty percent (60%) of the outstanding
shares of the common stock, and voting securities representing more than sixty
percent (60%) of the combined voting power of then outstanding voting securities
entitled to vote generally in the election of directors, of the surviving,
consolidated or resulting corporation being then beneficially owned, directly or
indirectly, by the persons who were the Company’s shareholders immediately prior
to such transaction in substantially the same proportions as their ownership,
immediately prior to such transaction, of the Company’s then outstanding Common
Stock or then outstanding voting securities, as the case may be; or

(d)the consummation of any liquidation or dissolution of the Company or a sale
or other disposition of all or substantially all of the assets of the Company.

For purposes of this Section 1.3, the term “Company” means Kohl’s
Corporation.  Following the occurrence of an event which is not a Change of
Control whereby there is a successor company to the Company, or, if there is no
such successor, whereby the Company is not the surviving corporation in a merger
or consolidation, the surviving corporation or successor holding company (as the
case may be), for purposes of this Agreement, shall thereafter be referred to as
the Company.  

 

--------------------------------------------------------------------------------

 

1.4“Company” means Kohl’s Department Stores, Inc., except as otherwise provided
herein.

1.5“Designated Beneficiary” means the person or persons designated by Employee,
on a form provided by the Company, to receive benefits payable under this
Agreement, if any, after the death of Employee.

1.6“Disability” means Employee is unable to perform the essential functions of
Employee’s job, with or without reasonable accommodation, for a period of one
hundred eighty (180) days, whether consecutive or in the aggregate, over any
three hundred sixty-five (365) day period.  A determination of Disability shall
be made by the Company, which may, at its sole discretion, consult with a
physician or physicians satisfactory to the Company, and Employee shall
cooperate with any efforts to make such determination.  Any such determination
shall be conclusive and binding on the Parties.  Any determination of Disability
under this Section 1.6 is not intended to alter any benefits any Party may be
entitled to receive under any disability insurance policy carried by either the
Company or Employee with respect to Employee, which benefits shall be governed
solely by the terms of any such insurance policy.

1.7“Final Expenses” means reimbursement of expenses to which Employee
is entitled under programs and policies which the Company has made available to
employees of the Company and which are in effect at the Company from time to
time.

1.8“Final Pay” means any unpaid base salary with respect to the period prior
to the effective date of Employee’s termination of employment.

1.9“Good Reason” means any of the following: (i) a material reduction in
Employee’s title, organizational reporting level or base salary which is not
agreed to by Employee; or (ii) a mandatory relocation of Employee’s employment
with the Company more than 50 miles from Employee’s then-current principal work
location, except for travel reasonably required in the performance of Employee’s
duties and responsibilities; provided, however, that no termination shall be for
Good Reason unless: (1) Employee has provided the Company with written notice
that identifies the conduct alleged to have caused Good Reason within twenty
(20) days of such conduct first occurring; (2) the Company fails to cure any
such alleged conduct within thirty (30) days after the Company’s receipt of such
written notice from Employee (the “Cure Period”); and (3) Employee provides the
Company with notice of termination for Good Reason, with such termination to be
effective within thirty (30) days of the end of the Cure Period.

1.10“Health Insurance Continuation” means that, if Employee, following
termination from employment, is eligible for, and timely elects to participate
in, the Company’s group health insurance plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
will pay the normal monthly employer’s cost of coverage under the Company’s
group health insurance plans for full-time employees toward such COBRA coverage
for the specified period of severance, if any, set forth in the applicable
provision of Article II of this Agreement.  If the specified period of severance
provided for in this Agreement is longer than the end of the 18-month period for
which Employee is eligible for COBRA, the Company will, until the end of such
longer period, pay the normal monthly employer’s cost of coverage under the
Company’s group health insurance plans to, at its sole discretion, allow
Employee to continue to participate in such plans (if allowed by law and the
Company’s policies,

 

--------------------------------------------------------------------------------

 

plans and programs) or allow Employee to purchase reasonably comparable
individual health insurance coverage through the end of such longer
period.  Employee acknowledges and agrees that Employee is responsible for
paying the balance of any costs not paid for by the Company under this Agreement
which are associated with Employee’s participation in the Company’s health
insurance plans or individual health insurance and that Employee’s failure to
pay such costs may result in the termination of Employee’s participation in such
plans or insurance.  Employee acknowledges and agrees that the Company may
deduct from any Severance Payment Employee receives pursuant to this Agreement,
amounts that Employee is responsible to pay for Health Insurance
Continuation.  Any Health Insurance Continuation provided for herein will cease
on the date on which Employee becomes eligible for health insurance coverage
under another employer’s group health insurance plan, and, within five (5) days
of Employee becoming eligible for health insurance coverage under another
employer’s group health insurance plan, Employee agrees to inform the Company of
such fact in writing.

In no event will the Health Insurance Continuation to be provided by the Company
pursuant to this Agreement in one taxable year affect the amount of Health
Insurance Continuation to be provided in any other taxable year, nor will
Employee’s right to Health Insurance Continuation be subject to liquidation or
exchange for another benefit.

1.11“Outplacement Services” means outplacement services from an outplacement
service company of the Company’s choosing at a cost not to exceed Twenty
Thousand and no/100 Dollars ($20,000.00), payable directly by the Company to
such outplacement service company.  If such benefit is not used by Employee
during the six (6) month period following Employee’s termination of employment,
it will be forfeited.

1.12“Prorated Bonus” means a share of any bonus attributable to the fiscal year
of the Company during which the date of termination of Employee’s employment
with the Company occurs to which Employee would be entitled if he/she had worked
for the entire fiscal year, as determined in the sole discretion of the Company
(pro-rated, as determined by the Company, for the portion of the fiscal year
prior to the date of Employee’s termination of employment).

1.13“Retirement Age” means an Employee is at least fifty-five (55) years old and
has completed ten (10) years or more of service as an Employee of the Company.

1.14“Unpaid Bonus” means Employee’s unpaid bonus, if any, attributable to any
complete fiscal year of the Company ended before the date of Employee’s
termination of employment with the Company.

 

ARTICLE II

COMPENSATION AND BENEFITS

UPON TERMINATION OF EMPLOYMENT

2.1Termination by Company for Cause.  If Employee’s employment is terminated by
the Company for Cause, Employee shall have no further rights against the Company
hereunder, except for the right to receive (i) Final Pay; (ii) Final Expenses;
and (iii) Employee’s Unpaid Bonus.  The payment of the Unpaid Bonus shall be
made at the same time as any such bonus is paid to other similarly situated
executives of the Company.  Furthermore, under this Section 2.1,

 

--------------------------------------------------------------------------------

 

vesting of any equity awards granted to Employee prior to the date of
termination shall be as provided in the applicable equity award agreements
between Employee and the Company.

2.2 Termination by Employee without Good Reason.  If Employee’s employment is
terminated by Employee voluntarily without Good Reason, Employee shall have no
further rights against the Company hereunder, except for the right to receive
(i) Final Pay; (ii) Final Expenses; and (iii) Employee’s Unpaid Bonus.  The
payment of the Unpaid Bonus shall be made at the same time as any such bonus is
paid to other similarly situated executives of the Company.  Furthermore, under
this Section 2.2, vesting of any equity awards granted to Employee prior to the
date of termination shall be as provided in the applicable equity award
agreements between Employee and the Company.

2.3Termination Due to Retirement.  If Employee’s employment is voluntarily
terminated by Employee after he/she has reached Retirement Age and prior to the
termination, Employee certifies to the Company of his/her intention not to
continue employment for another employer after such termination, Employee shall
have no further rights against the Company hereunder, except for the right to
receive (i) Final Pay; (ii) Final Expenses; (iii) Employee’s Unpaid Bonus; and
(iv) Employee’s Prorated Bonus.  Payment of the Unpaid Bonus and the Prorated
Bonus shall be made at the same time as any such bonuses for such fiscal years
are paid to other similarly situated executives of the Company.  Furthermore,
under this Section 2.3, vesting of any equity awards granted to Employee prior
to the date of termination shall be as provided in the applicable equity award
agreements between Employee and the Company.  

2.4Termination Due to Employee’s Death.  If Employee’s employment is terminated
due to Employee’s death, Employee’s Designated Beneficiary shall have no further
rights against the Company hereunder, except for the right to receive (i) Final
Pay; (ii) Final Expenses; (iii) Employee’s Unpaid Bonus; (iv) Employee’s
Prorated Bonus; and (v) a Severance Payment (defined below).  Payment of the
Unpaid Bonus and the Prorated Bonus shall be made to Employee’s Designated
Beneficiary at the same time as any such bonuses for such fiscal years are paid
to other similarly situated executives of the Company.  For purposes of this
Section 2.4, “Severance Payment” means six (6) months of Employee’s base salary
in effect as of the date of Employee’s death, payable in equal installments
during the one (1) year period following the effective date of Employee’s
termination pursuant to the normal payroll practices of the Company.
 Furthermore, under this Section 2.4, vesting of any equity awards granted to
Employee prior to the date of Employee’s death shall be as provided in the
applicable equity award agreements between Employee and the Company.

2.5Termination Due to Disability.  If Employee’s employment is terminated due to
Employee’s Disability, Employee shall have no further rights against the Company
hereunder, except for the right to receive (i) Final Pay; (ii) Final Expenses;
(iii) Employee’s Unpaid Bonus; (iv) Employee’s Prorated Bonus; and (v) a
Severance Payment (defined below).  Payment of the Unpaid Bonus and the Prorated
Bonus shall be made to Employee at the same time as any such bonuses for such
fiscal years are paid to other similarly situated executives of the
Company.  For purposes of this Section 2.5, “Severance Payment” means six (6)
months of Employee’s base salary in effect as of the date of Employee’s
termination of employment, payable in equal installments during the six (6)
month period following the effective date of Employee’s termination pursuant to
the normal payroll practices of the Company.  The amount of such Severance
Payment shall be reduced by (x) the value of any compensation (including, but
not

 

--------------------------------------------------------------------------------

 

limited to, the value of any cash compensation, deferred compensation or
equity-based compensation, valued in the sole discretion of the Company)
received by Employee from another employer or service recipient during the six
(6) month period following Employee’s termination of employment and (y) any
payments received by Employee under any short-term disability plans, programs or
policies offered by the Company during Employee’s absence from the Company prior
to Employee’s termination of employment or during the six (6) month period
thereafter and Employee agrees to reimburse the Company for the amount of any
such reductions.  Notwithstanding the foregoing, the amount of the Severance
Payment under this Section 2.5 shall not be reduced by the value of any
compensation payable under the Company’s Long Term Disability Program or any
successor program thereto.  Employee acknowledges and agrees that, upon the
cessation, if any, of such Disability during the period for which the Severance
Payment is to be made under this Section 2.5, he/she has an obligation to use
his/her reasonable efforts to secure other employment and that his/her failure
to do so, as determined at the sole discretion of the Board, is a breach of this
Agreement subject to Section 8.5, below.  Furthermore, under this Section 2.5,
vesting of any equity awards granted to Employee prior to the date of
termination shall be as provided in the applicable equity award agreements
between Employee and the Company.

2.6Termination by Company Without Cause or by Employee for Good Reason – No
Change of Control.  If Employee’s employment is terminated by the Company
without Cause or voluntarily by Employee for Good Reason and such termination
does not occur within fifteen (15) months after the occurrence of a Change of
Control, Employee shall have no further rights against the Company hereunder,
except for the right to receive (i) Final Pay; (ii) Final Expenses; (iii)
Employee’s Unpaid Bonus; (iv) Employee’s Prorated Bonus; (v) Outplacement
Services; (vi) Health Insurance Continuation; and (vii) a Severance Payment
(defined below).  Payments of the Unpaid Bonus and the Prorated Bonus shall be
made at the same time as any such bonuses for such fiscal years are paid to
other similarly situated executives of the Company.  For purposes of this
Section 2.6, “Severance Payment” means two (2) years of Employee’s base salary
in effect as of the date of Employee’s termination of employment, which shall be
paid to Employee in a lump sum within sixty (60) days following Employee’s
termination of employment, except as otherwise provided in Section 2.8,
below.  Furthermore, under this Section 2.6, any unvested restricted stock
granted to Employee on or after the date of this Agreement and prior to the date
of termination that are scheduled to vest in the two-year period following the
date of Employee’s termination of employment shall immediately vest as of the
date of Employee’s termination of employment, except as otherwise specified in
any future restricted stock award agreement between Employee and the
Company.  Vesting of any other equity awards granted to Employee prior to the
date of termination shall be as provided in the applicable equity award
agreements between Employee and the Company.

2.7Termination by Company Without Cause or by Employee for Good Reason - Change
of Control.  If Employee’s employment is terminated by the Company without Cause
or voluntarily terminated by Employee for Good Reason and such termination
occurs within fifteen (15) months after the occurrence of a Change of Control,
Employee shall have no further rights against the Company hereunder, except for
the right to receive (i) Final Pay; (ii) Final Expenses; (iii) Employee’s Unpaid
Bonus; (iv) Outplacement Services; (v) Health Insurance Continuation; and (vi) a
Severance Payment (defined below).  The Unpaid Bonus shall be paid at the same
time as any such bonuses are paid to other similarly situated executives of the
Company.  For purposes

 

--------------------------------------------------------------------------------

 

of this Section 2.7, “Severance Payment” means an amount equal to the product of
(x) two (2) multiplied by (y) the sum of: (A) Employee’s annual base salary in
effect as of the date of Employee’s termination of employment (or, if higher,
Employee’s annual base salary immediately prior to the Change of Control) plus
(B) an amount equal to the average (calculated at the sole discretion of the
Company) annual incentive compensation plan payment paid to Employee for the
three (3) fiscal years ending prior to the fiscal year which includes the date
of Employee’s termination.  The Severance Payment in this Section 2.7 shall be
paid to Employee in a lump sum within sixty (60) days following Employee’s
termination of employment, except as otherwise provided in Section 2.8,
below.  Furthermore, under this Section 2.7, any unvested restricted stock
granted to Employee on or after the date of this Agreement and prior to the date
of termination shall vest immediately upon the date of termination.  Vesting of
any other equity awards granted to Employee prior to the date of termination
shall be as provided in the applicable equity award agreements between Employee
and the Company.

2.8Timing of Payments if Required by Code Section 409A.  If amounts paid to
Employee pursuant to any Section of this Article II would be subject to a
penalty under Section 409A of the Internal Revenue Code (“Code Section 409A”)
because Employee is a “specified employee” within the meaning of Code Section
409A(a)(2)(B)(i) and no other exceptions to the penalty are available, such
payments will be delayed until the earliest date permissible following the date
of Employee’s termination of employment, at which point any such delayed
payments will be paid to Employee in a lump sum.

2.9Release.  As a condition to the receipt of any Severance Payment, Prorated
Bonus, Health Insurance Continuation, or Outplacement Services hereunder,
Employee, or his/her personal representative, shall be required to execute a
written release agreement in a form satisfactory to the Company containing,
among other items, a general release of claims against the Company and, as an
additional condition to the receipt of such amounts or benefits, Employee shall
refuse to exercise any right to revoke such release agreement during any
applicable revocation period.  Such written release under this Section 2.9 (i)
shall be delivered to Employee within three (3) days after the date of
termination of Employee’s employment, and (ii) must be executed by Employee and
the revocation period must expire without revocation of such release within 60
days following the date of termination of employment or Employee shall forfeit
the compensation and benefits provided under this Agreement that are conditioned
upon the release.  For any Severance Payment (or installment thereof) payable
under this Agreement, to the extent that (i) the Severance Payment is not
required to be delayed for six (6) months due to Employee’s qualification as a
“specified employee” as defined in Code Section 409A and (ii) such payment(s)
would otherwise be paid or provided to Employee within the 60-day period
following the date of termination of employment, such payment(s) shall not be
made until the first regular Company payroll date occurring at least five (5)
business days after Employee’s execution of the written release and the
expiration of the applicable revocation period, except where the 60-day period
following the date of termination of employment spans two (2) different calendar
years, in which case such payment(s) will not be made until the Company’s first
regular Company payroll date occurring in the later calendar year during the
60-day period.  For the sake of clarification, any Severance Payment (or
installment thereof) that would otherwise be made within such 60-day period but
are delayed because of the immediately preceding sentence shall accrue and be
paid to Employee in a single lump sum on the date specified in the immediately
preceding sentence.  

 

--------------------------------------------------------------------------------

 

2.10Resignation from Positions. Unless otherwise requested by the Company in
writing, upon termination of  employment, for whatever reason, Employee shall be
deemed to have resigned from any and all titles, positions and appointments
Employee holds with the Company, Kohl’s Corporation or any of their subsidiaries
or affiliates whether as an officer, director, employee, committee member,
trustee or otherwise. Employee agrees to promptly execute such documents as the
Company, in its sole discretion, shall reasonably deem necessary to effect such
resignations.

ARTICLE III

RETURN OF RECORDS

 

Upon termination of employment, for whatever reason, or upon request by the
Company at any time, Employee shall immediately return to the Company all
documents, records, materials, or other property belonging and/or relating to
the Company, all copies of all such materials, and any and all passwords and/or
access codes necessary to access and control such materials.  Upon termination
of employment, for whatever reason, or upon request by the Company at any time,
Employee further agrees to, at the Company’s discretion, return and/or destroy
such records maintained by Employee on Employee’s own computer equipment or
systems (including any cloud-based service), and to certify in writing, at the
Company’s request, that such destruction has occurred.

ARTICLE IV

CONFIDENTIALITY

 

4.1Acknowledgments.  Employee acknowledges and agrees that, as an integral part
of its business, the Company has expended a great deal of time, money and effort
to develop and maintain confidential, proprietary and trade secret information
to compete against similar businesses and that this information, if misused or
disclosed, would be harmful to the Company’s business and competitive position
in the marketplace.  Employee further acknowledges and agrees that in Employee’s
position with the Company, the Company provides Employee with access to its
confidential, proprietary and trade secret information, strategies and other
confidential business information that would be of considerable value to
competitive businesses.  As a result, Employee acknowledges and agrees that the
restrictions contained in this Article IV are reasonable, appropriate and
necessary for the protection of the Company’s confidential, proprietary and
trade secret information.  For purposes of this Article IV, the term “Company”
means Kohl’s Department Stores, Inc. and its parent companies, subsidiaries and
other affiliates.

4.2.Confidentiality During Employment.  During Employee’s employment with the
Company, Employee will not directly or indirectly use or disclose any
Confidential Information or Trade Secrets (defined below) except in the interest
and for the benefit of the Company.  

4.3Trade Secrets Post-Employment.  After the termination, for whatever reason,
of Employee’s employment with the Company, Employee will not directly or
indirectly use or disclose any Trade Secrets.  Nothing in this Agreement shall
limit or supersede any common law, statutory or other protections of trade
secrets where such protections provide the Company with greater rights or
protections for a longer duration than provided in this Agreement.

 

--------------------------------------------------------------------------------

 

4.4Confidential Information Post-Employment.  For a period of two (2) years
following termination, for whatever reason, of Employee’s employment with the
Company, Employee will not directly or indirectly use or disclose any
Confidential Information, unless such information ceases to be deemed
Confidential Information by means of one of the exclusions set forth in Section
4.5(c), below.

4.5Definitions.

(a)Trade Secret.  The term “Trade Secret” shall have that meaning set forth
under applicable law.  

(b)Confidential Information.  The term “Confidential Information” shall mean all
non-Trade Secret information of, about or related to the Company, whether
created by, for or provided to the Company, which is not known to the public or
the Company’s competitors, generally, including, but not limited to: (i)
strategic growth plans, pricing policies and strategies, employment records and
policies, operational methods, marketing plans and strategies, advertising plans
and strategies, product development techniques and plans, business acquisition
and divestiture plans, resources, vendors, sources of supply, suppliers and
supplier contractual relationships and terms, technical processes, designs,
inventions, research programs and results, source code, short-term and
long-range planning, projections, information systems, sales objectives and
performance, profit and profit margins, and seasonal plans, goals and
objectives; (ii) information that is marked or otherwise designated or treated
as confidential or proprietary by the Company; and (iii) information received by
the Company from others which the Company has an obligation to treat as
confidential.

(c)Exclusions.  Notwithstanding the foregoing, the term “Confidential
Information” shall not include, and the obligations set forth in this Article IV
shall not apply to, any information which: (i) can be demonstrated by Employee
to have been known by Employee prior to Employee’s employment by the Company;
(ii) is or becomes generally available to the public through no act or omission
of Employee; (iii) is obtained by Employee in good faith from a third party who
discloses such information to Employee on a non-confidential basis without
violating any obligation of confidentiality or secrecy relating to the
information disclosed; or (iv) is independently developed by Employee outside
the scope of Employee’s employment without use of Confidential Information or
Trade Secrets.

(d)Defend Trade Secrets Act. With respect to the disclosure of a trade secret
and in accordance with 18 U.S.C. § 1833, Employee shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that: (i) is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, provided
that, the information is disclosed solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding filed under seal so that
it is not disclosed to the public.  Employee is further notified that if
Employee files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Employee may disclose the Company’s trade secrets to
Employee’s attorney and use the trade secret information in the court
proceeding, provided that, Employee files any document containing the trade
secret under seal so that it is not disclosed to the public and does not
disclose the trade secret, except pursuant to court order.

 

--------------------------------------------------------------------------------

 

ARTICLE V

RESTRICTED SERVICES OBLIGATION

5.1Acknowledgments.  Employee acknowledges and agrees that the Company is one of
the leading retail companies in the United States, with omni-channel presence
throughout the United States, and that the Company compensates executives like
Employee to, among other things, develop and maintain valuable goodwill and
relationships on the Company’s behalf (including relationships with customers,
suppliers, vendors, employees and other associates) and to maintain business
information for the Company’s exclusive ownership and use.  As a result,
Employee acknowledges and agrees that the restrictions contained in this Article
V are reasonable, appropriate and necessary for the protection of the Company’s
goodwill, customer, supplier, vendor, employee and other associate relationships
and Confidential Information and Trade Secrets.  Employee further acknowledges
and agrees that the restrictions contained in this Article V will not pose an
undue hardship on Employee or Employee’s ability to find gainful
employment.  For purposes of this Article V, the term “Company” means Kohl’s
Department Stores, Inc. and its parent companies, subsidiaries and other
affiliates.

5.2Restrictions on Competition During Employment.  During Employee’s employment
with the Company, Employee shall not directly or indirectly compete against the
Company, or directly or indirectly divert or attempt to divert any customer’s
business from the Company anywhere the Company does or is taking steps to do
business.

5.3Post-Employment Restricted Services Obligation.  For the one (1) year period
following termination, for whatever reason, of Employee’s employment with the
Company, Employee will not, directly or indirectly, provide Restricted Services
(defined below) to or on behalf of any Competitor (defined below) to or for the
benefit of any market in the continental United States and any other geographic
market in which the Company is doing, or is taking material steps to do,
business.  

5.4Definitions.  

(a)Restricted Services.  “Restricted Services” shall mean services of any kind
or character comparable to those Employee provided to the Company during the
eighteen (18) month period immediately preceding Employee’s last date of
employment with the Company.

(b)Competitor.  The term “Competitor” means Amazon.com, Inc., Belk, Inc.,
Burlington Stores, Inc., Dillard’s, Inc., J.C. Penney Company, Inc., Macy’s,
Inc., Nordstrom Co., Old Navy, Inc., Ross Stores, Inc., Transform Holdco LLC
(the entity which acquired the assets of Sears Holdings Corporation and operates
Sears and Kmart), Stage Stores, Inc., Target Corporation, The Gap, Inc. The TJX
Companies, Inc. and Walmart Stores, Inc., as the same may be renamed from
time-to-time, including any successors, subsidiaries or affiliates of such
entities.

ARTICLE VI

BUSINESS IDEAS; NON-DISPARAGEMENT

6.1Assignment of Business Ideas.  Employee shall immediately disclose to the
Company a list of all inventions, patents, applications for patent, copyrights,
and applications for copyright in which Employee currently holds an
interest.  The Company will own, and Employee

 

--------------------------------------------------------------------------------

 

hereby assigns to the Company, all rights in all Business Ideas, as defined in
Section 6.2, below.  All Business Ideas which are or form the basis for
copyrightable works shall be considered “works for hire” as that term is defined
by United States Copyright Law.  Any works that are not found to be “works for
hire” are hereby assigned to the Company.  While employed by the Company and for
one (1) year thereafter, Employee will promptly disclose all Business Ideas to
the Company and execute all documents which the Company may reasonably require
to perfect its patent, copyright and other rights to such Business Ideas
throughout the world.  After Employee’s employment with the Company terminates,
for whatever reason, Employee will cooperate with the Company to assist the
Company in perfecting its rights to any Business Ideas including executing all
documents which the Company may reasonably require.  For purposes of this
Article VI, the term “Company” means Kohl’s Department Stores, Inc. and its
parent companies, subsidiaries and other affiliates.

6.2Business Ideas.  The term “Business Ideas” as used in this Agreement means
all ideas, inventions, data, software, developments and copyrightable works,
whether or not patentable or registrable, which Employee originates, discovers
or develops, either alone or jointly with others while Employee is employed by
the Company and for one (1) year thereafter and which are (i) related to any
business known by Employee to be engaged in or contemplated by the Company;
(ii) originated, discovered or developed during Employee’s working hours during
his/her employment with the Company; or (iii) originated, discovered or
developed in whole or in part using materials, labor, facilities, Confidential
Information, Trade Secrets, or equipment furnished by the Company.

6.3Non-Disparagement.  Employee agrees not to engage at any time in any form of
conduct or make any statements or representations, or direct any other person or
entity to engage in any conduct or make any statements or representations, that
disparage, criticize or otherwise impair the reputation of the Company, its
affiliates, parents and subsidiaries and their respective past and present
officers, directors, stockholders, partners, members, agents and
employees.  Nothing contained in this Section 6.3 shall preclude Employee from
providing truthful testimony or statements pursuant to subpoena or other legal
process or in response to inquiries from any government agency or entity.

ARTICLE VII

NON-SOLICITATION OF RESTRICTED PERSONS

7.1Non-Solicitation of Restricted Persons.  While Employee is employed by the
Company, and for a period of one (1) year immediately following the end, for
whatever reason, of Employee’s employment with the Company, Employee shall not
directly or indirectly solicit any Restricted Person to provide services to or
on behalf of a person or entity in a manner reasonably likely to pose a
competitive threat to the Company.  For purposes of this Article VII, the term
“Company” means Kohl’s Department Stores, Inc. and its parent companies,
subsidiaries and other affiliates.

7.2Restricted Person.  The term “Restricted Person” means an individual who, at
the time of the solicitation, is an employee of the Company and (i) who is a
top-level employee of the Company, has special skills or knowledge important to
the Company, or has skills that are difficult for the Company to replace and
(ii) with whom Employee had a working relationship or about whom Employee
acquired or possessed specialized knowledge, in each case, in connection with

 

--------------------------------------------------------------------------------

 

Employee’s employment with the Company and during the one (1) year period
immediately prior to the end of Employee’s employment with the Company.

ARTICLE VIII

GENERAL PROVISIONS

8.1Notices.  Any and all notices, consents, documents or communications provided
for in this Agreement shall be given in writing and shall be personally
delivered, mailed by registered or certified mail (return receipt requested) or
sent by courier, confirmed by receipt, and addressed as follows (or to such
other address as the addressed Party may have substituted by notice pursuant
to this Section 8.1):

(a) If to the Company:

 

Kohl’s Department Stores, Inc.

N56 W17000 Ridgewood Drive

Menomonee Falls, WI  53051

Attn:  General Counsel

 

(b) If to Employee:

 

Any notice to be given to Employee may be addressed to him/her at the address as
it appears on the payroll records of the Company or any subsidiary thereof.

 

Such notice, consent, document or communication shall be deemed given upon
personal delivery or receipt at the address of the Party stated above or at any
other address specified by such Party to the other Party in writing, except that
if delivery is refused or cannot be made for any reason, then such notice shall
be deemed given on the third day after it is sent.

8.2Employee Disclosures and Acknowledgments.

(a)Prior Obligations.  Following is a list of prior obligations (written and
oral), such as confidentiality agreements or covenants restricting future
employment or consulting, that Employee has entered into which may restrict
Employee’s ability to perform Employee’s duties as an Employee for the Company:
.

(b)Confidential Information of Others.  Employee certifies that Employee has
not, and will not, disclose or use during Employee’s time as an employee of the
Company, any confidential information which Employee acquired as a result of any
previous employment or under a contractual obligation of confidentiality or
secrecy before Employee became an employee of the Company.

(c)Scope of Restrictions.  By entering into this Agreement, Employee
acknowledges the nature of the Company’s business and the nature and scope of
the restrictions set forth in Articles IV, V, VI and VII, above, including
specifically Wisconsin’s Uniform Trade

 

--------------------------------------------------------------------------------

 

Secrets Act, presently § 134.90, Wis. Stats.  Employee acknowledges and
represents that the scope of such restrictions are appropriate, necessary and
reasonable for the protection of the Company’s business, goodwill, and property
rights.  Employee further acknowledges that the restrictions imposed will not
prevent Employee from earning a living in the event of, and after, termination,
for whatever reason, of Employee’s employment with the Company.  Nothing herein
shall be deemed to prevent Employee, after termination of Employee’s employment
with the Company, from using general skills and knowledge gained while employed
by the Company.

(d)Prospective Employers.  Employee agrees, during the term of any restriction
contained in Articles IV, V, VI and VII, above, to disclose such provisions to
any future or prospective employer.  Employee further agrees that the Company
may send a copy of this Agreement to, or otherwise make the provisions hereof
known to, any such employer.

8.3Effect of Termination.  Notwithstanding any termination of this Agreement,
Employee, in consideration of his/her employment hereunder, shall remain bound
by the provisions of this Agreement which specifically relate to periods,
activities or obligations upon or subsequent to the termination of Employee’s
employment.

8.4Cooperation.  Employee agrees to take all reasonable steps during and after
Employee’s employment with the Company to make himself/herself available to and
to cooperate with the Company, at its request, in connection with any legal
proceedings or other matters in which it is or may become involved.  Following
Employee’s employment with the Company, the Company agrees to pay reasonable
compensation to Employee and to pay all reasonable expenses incurred by Employee
in connection with Employee’s obligations under this Section 8.4.

8.5Effect of Breach.  In the event that Employee breaches any provision of this
Agreement or any restrictive covenant agreement between the Company and Employee
which is entered into subsequent to this Agreement, Employee agrees that the
Company may suspend all additional payments to Employee under this Agreement
(including any Severance Payment), recover from Employee any damages suffered as
a result of such breach and recover from Employee any reasonable attorneys’ fees
or costs it incurs as a result of such breach.  In addition, Employee agrees
that the Company may seek injunctive or other equitable relief, without the
necessity of posting bond, as a result of a breach by Employee of any provision
of this Agreement.

8.6Entire Agreement.  This Agreement contains the entire understanding and the
full and complete agreement of the Parties and supersedes and replaces any prior
understandings and agreements among the Parties with respect to the subject
matter hereof.  

8.7Headings.  The headings of sections and paragraphs of this Agreement are for
convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.

8.8Consideration.  The benefits provided to Employee under this Agreement
constitute the consideration for Employee’s undertakings hereunder.

8.9Amendment.  This Agreement may be altered, amended or modified only in a
writing, signed by both of the Parties hereto.  

 

--------------------------------------------------------------------------------

 

8.10409A Compliance.  With respect to any benefit payable by the Company to
Employee during or after Employee’s employment, whether under this Agreement or
otherwise, that is provided under or pursuant to a “nonqualified deferred
compensation plan” as defined in Treasury Regulation Section 1.409A-1(a), the
Parties intend that such benefit shall be exempt from or comply at all times
with all operational and documentary requirements under Code Section 409A,
related Treasury Regulations, and other governmental guidance related to Code
Section 409A.  Any provision that would cause this Agreement or any such
payment, distribution or other benefit to fail to satisfy the requirements of
Code Section 409A shall have no force or effect and to the extent an amendment
would be effective for purposes of Code Section 409A, the Parties agree that
this Agreement or such other arrangement shall be amended to comply with Code
Section 409A. Such amendment shall be retroactive to the extent permitted by
Code Section 409A. Each payment hereunder shall be treated as a separate and
distinct “payment” for purposes of Code Section 409A.  Notwithstanding anything
herein to the contrary, the Company makes no representations or warranties to
Employee with respect to any tax, economic or legal consequences of this
Agreement or any payments or other benefits provided hereunder, including under
Code Section 409A, and no provision of the Agreement shall be interpreted or
construed to transfer any liability for failure to comply with Code Section 409A
from Employee or any other individual to the Company or any other person.
Employee, by executing this Agreement, shall be deemed to have waived any claim
against the Company or any other person with respect to any such tax, or
economic or legal consequences.

8.11Assignability.  This Agreement is personal to Employee, and Employee may not
assign or delegate any of Employee’s rights or obligations hereunder.  The
Company shall have the unrestricted right to assign this Agreement and all of
the Company’s rights (including the right to enforce this Agreement) and
obligations under this Agreement. Employee hereby agrees that, at the Company’s
request and expense, Employee will consent to any such assignment by the Company
and will promptly execute any assignments or other documents necessary to
effectuate any such assignment to the Company’s successors or
assigns.  Following such assignment, this Agreement shall be binding and inure
to the benefit of any successor or assign of the Company.  For clarification
purposes, upon assignment of this Agreement, all references to the Company shall
also refer to the person or entity to whom/which this Agreement is assigned.

8.12Severability.  The obligations imposed by, and the provisions of, this
Agreement are severable and should be construed independently of each other.  If
any court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, then such invalidity or unenforceability
shall have no effect on the other provisions hereof, which shall remain valid,
binding and enforceable and in full force and effect, and such invalid or
unenforceable provision shall not affect the validity of any other provision.

8.13Waiver of Breach.  The waiver by either Party of the breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either Party.

8.14Governing Law; Construction.  This Agreement shall be governed by the
internal laws of the State of Wisconsin, without regard to (i) its conflicts of
law provisions and (ii) any rules of construction concerning the draftsman
hereof.  References to “days” shall mean calendar days unless otherwise
specified.

 

--------------------------------------------------------------------------------

 

8.15Counterparts.  This Agreement may be executed in counterparts, including by
facsimile or portable document format (.pdf) signature, each of which shall be
deemed an original, and all counterparts so executed shall constitute one
agreement binding on all of the Parties hereto notwithstanding that all of the
Parties may not be a signatory to the same counterpart.

8.16Consistency with Applicable Law. Employee acknowledges and agrees that
nothing in this Agreement prohibits Employee from reporting possible violations
of law to any governmental agency, regulatory body or entity, from making other
disclosures that are protected under any law or regulation, or from filing a
charge with or participating in any investigation or proceeding conducted by a
governmental agency or regulatory body.  Employee does not need the prior
authorization of the Company’s legal department to make any such reports or
disclosures and Employee is not required to notify the Company that Employee has
made such reports or disclosures; however, the Company encourages Employee to do
so.  

8.17Arbitration. This agreement to arbitrate shall be governed by the Federal
Arbitration Act, 9 U.S.C. § et seq. (“FAA”), shall survive the termination of
Employee’s employment with the Company, and can only be revoked or modified by a
writing signed by the Parties.

 

(a)Covered Claims.  Any dispute, claim, or controversy between the Company and
Employee, arising from or relating to Employee’s employment with the Company or
termination of employment, including but not limited to claims arising under or
related to this Agreement or any breach of this Agreement, and any alleged
violation of any federal, state, or local statute, regulation, common law, or
public policy (“Covered Claim(s)”), shall be submitted to and decided by
confidential, final, and binding arbitration. By agreeing to submit any and all
Covered Claims to arbitration (except as set forth in Section 8.17(g) below),
the Parties expressly waive any right they may have to resolve any Covered
Claims through any other means, including a jury trial or bench trial.

 

(b)Waiver of Class and Collective Claims.  Employee and the Company waive their
right to file any arbitration on a class or collective basis; both Employee and
the Company agree to file any arbitration only on an individual basis and agree
not to file any arbitration as a representative of any class or group of others.
Therefore, neither Employee nor the Company will seek to certify a class or
collective arbitration or otherwise seek to proceed in arbitration on a
representative basis, and any arbitrator(s) appointed pursuant to this agreement
to arbitrate shall have no authority to combine more than one individual’s claim
or claims into a single case, participate in or facilitate notification of
potential claims to others, arbitrate any form of a class, collective, or
representative proceeding or award any relief to a class of individuals. Nor
shall Employee or the Company participate in any class or collective action
involving claims covered by this agreement to arbitrate, but instead shall
arbitrate all claims covered by this agreement to arbitrate on an individual
basis.

 

(c)Claims Not Covered.  This agreement to arbitrate does not prevent Employee
from filing a complaint or charge with the National Relations Labor Board, the
Equal Employment Opportunity Commission, or any similar federal or state
administrative agency, including claims for workers’ compensation or
unemployment insurance benefits, nor does it require Employee to arbitrate any
claim that cannot be required to be arbitrated as a matter of law.

 

--------------------------------------------------------------------------------

 

Also excluded from this agreement to arbitrate is any claim for recoupment of
any compensation pursuant to any recoupment policy maintained by the Company
under Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act or any Securities and Exchange Commission Rules, as such policy is amended
from time to time.

 

(d)Commencing Arbitration.  The Company or Employee may commence arbitration by
delivery to the other Party of a notice of arbitration (“Notice of
Arbitration”), which shall (i) identify and describe the nature of all Covered
Claims asserted; (ii) detail the facts upon which such Covered Claims are based;
and (iii) specify the amount and nature of any damages sought to be recovered as
a result of any alleged Covered Claim. The Party in receipt of a Notice of
Arbitration shall respond to the Party seeking arbitration within thirty (30)
days of receipt of a Notice of Arbitration, (i) identifying and describing the
nature of any defenses asserted, and (ii) detailing the facts upon which such
defenses are based.

 

(e)Selection of Arbitrators.  The arbitration shall be conducted by a panel of
three (3) arbitrators. Within twenty (20) days of providing or receiving a
Notice of Arbitration under Section 18.7(d), each Party shall select one (1)
arbitrator. Within twenty (20) days after the selection of the two (2)
arbitrators by the Parties, the selected arbitrators shall in turn select a
third arbitrator. If the selected arbitrators cannot agree on the selection of a
third arbitrator, the Parties agree that the third arbitrator shall be appointed
by the International Institute for Conflict Prevention and Resolution (“CPR”) in
accordance with CPR’s arbitrator appointment process. All arbitrators must be a
practicing attorney, judge, or retired judge or attorney, with at least fifteen
(15) years of experience in private practice, service as a judge and/or
professional arbitrator or mediator.  All arbitrators must be neutral persons
who have never been officers, directors, employees, or consultants of the
Company or had other business or personal relationships with Employee.

 

(f)Arbitration Rules and Procedures. The arbitration shall be conducted in
Milwaukee, Wisconsin in accordance with the CPR Employment Dispute Arbitration
Procedure, except as modified by this Agreement or the agreement of the Parties,
and shall be governed by the same choice of law provisions as contained in this
Agreement. To the extent the rules and procedures outlined in this Agreement
conflict with the CPR Employment Dispute Arbitration Procedure, the rules and
procedures in this Agreement shall control. The Parties shall have the right to
have counsel represent them at the arbitration hearing and in pre-arbitration
proceedings. The arbitrators shall have exclusive authority to resolve any
dispute relating to the interpretation, applicability, enforceability or
formation of this Agreement, including but not limited to any claim that all or
any part of this Agreement is void or voidable. The arbitrator shall apply the
applicable statute of limitations to any claim(s), shall apply the Federal Rules
of Evidence, and shall be permitted to award those remedies that are available
under applicable law. Any award rendered by the arbitrators (the “Final
Determination”) shall be conclusive and binding upon the Parties and there shall
be no right of appeal therefrom, except in the case of fraud, perjury, evident
partiality or misconduct by an arbitrator prejudicing the rights of any Party
and to correct manifest clerical errors; provided, however, that any such Final
Determination must be agreed upon and signed by at least two (2) of the three
(3) arbitrators and shall be accompanied by a written opinion of the arbitrators
giving the reasons for the Final Determination. This provision for arbitration
shall be specifically enforceable by the Parties. Judgment upon the Final
Determination rendered by the arbitrators may be entered by any state or federal
court having jurisdiction.

 

--------------------------------------------------------------------------------

 

 

(g)Judicial Enforcement and Provisional Relief.  Nothing herein shall prohibit
Employee or the Company from instituting litigation in a court of competent
jurisdiction to enforce any Final Determination or seek a temporary restraining
order, preliminary injunction, or other provisional relief to maintain the
status quo or in aid of or pending the application or enforcement of this
agreement to arbitrate.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year written above.

 

 

COMPANY:

Kohl’s Department Stores, Inc.


 

/s/ Michelle Gass

By:  Michelle Gass

     Chief Executive Officer

 

 

 

EMPLOYEE:

 

 

/s/ Paul Gaffney

Paul Gaffney

 

 